Given, C. J.
I. The sole contention is whether plaintiff was the •owner of the property described in hi® petition. Plaintiff, at the age of ¡thirteen, was 'bound by the board of supervisors to the defendant, until he should 'arrive at the age of eighteen years, and he continued to -live with and work for the defendant until he arrived at that age. Plaintiff claims to have acquired part of the property described by purchase and part by gift and delivery from the defendant. Appellant does not question that there is evidence to sustain the verdict so far as the two ¡horses claimed to have *735been purchased by plaintiff are concerned, but Ibis contention is that as to the 'remainder of the property claimed by plaintiff as a gift from defendant there is no evidence of delivery, thereof, title never having passed to the plaintiff. It might well be questioned whether, as between persons differently related, and living in different places, the facts would establish a delivery. The plaintiff lived with the defendant, and this property was kept at their •common home, but 'the evidence shows that this property was recognized by defendant as the property of the plaintiff, and that plaintiff exercised all the dominion and control over said' property that he could exercise under the circumstances under which the property was being kept. The question whether this gift property had been delivered to tbe plaintiff was submitted to the jury, and we would not be warranted in disturbing i'ts verdict finding that there was a delivery. Authorities are cited 'by appellant to show that to pass title by gift there must be a delivery. The rule 'is not ■questioned, land such were the 'instructions of the court.
II. It appears that appraisers were called in to 'divide the property of the defendant between him and his wife. Plaintiff introduced evidence to Show that ion that occasion the defendant pointed out the property in question as the property of the plaintiff, and that, therefore, it was not taken into consideration in the division of property between the defendant and -his wife. IP. M. Ackers was examined upon that subject, and permitted to answer ■certain questions over defendant’s objection, and of this defendant complains. One question was as to what property defendant had set aside at fhe time of the 'division as belonging to the plaintiff. Also the object of 'the appraisement, and whether 'all the other ’property was taken into consideration in the division. There was no error in overruling these objections, as the questions called for answers fending to show that 'the defendant admitted fhe property In question to be the property of the plaintiff. Other questions were asked and objected to, but 'the record does not disclose that any answers were given; therefore there was no prejudice, even if the rulings were erroneous. Other errors are not discussed; therefore, under familiar rules, will not be considered. We discover no error in tbe record, anid conclude that, under the evidence, ithe verdict should not be disturbed. — Affirmed.